Case 1:19-cv-00528-JMS-RT Document 72 Filed 04/24/20 Page 1 of 7        PageID #: 441




                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                    Civ. No. 19-00528 JMS-RT

             Plaintiff,                       ORDER ADOPTING AS MODIFIED
                                              MAGISTRATE JUDGE’S FINDINGS
      and                                     AND RECOMMENDATION TO
                                              GRANT IN PART AND DENY IN
 RACHAEL ALE,                                 PART APPLICANT IN
                                              INTERVENTION RACHAEL ALE’S
             Plaintiff-in-Intervention,       MOTION TO INTERVENE AS OF
                                              RIGHT, ECF NO. 61
       vs.

 HAWAII STUDENT SUITES, INC.,
 HAWAII STUDENT RESIDENCES
 LLC D/B/A HAWAII STUDENT
 SUITES, SAVIO HAUOLI STREET
 LLC, AND 258-60 BEACH WALK
 LLC,

             Defendants.


  ORDER ADOPTING AS MODIFIED MAGISRATE JUDGE’S FINDINGS
  AND RECOMMENDATION TO GRANT IN PART AND DENY IN PART
    APPLICANT IN INTERVENTION RACHAEL ALE’S MOTION TO
             INTERVENE AS OF RIGHT, ECF NO. 61

             Plaintiff United States of America (“Plaintiff” or “United States”)

 objects under Local Rule 74.1 and Federal Rule of Civil Procedure 72(b)—in

 limited fashion—to Magistrate Judge Rom Trader’s March 20, 2020 Findings and


                                          1
Case 1:19-cv-00528-JMS-RT Document 72 Filed 04/24/20 Page 2 of 7                     PageID #: 442




 Recommendation to Grant in Part and Deny in Part Applicant in Intervention

 Rachael Ale’s Motion to Intervene as of Right, ECF No. 61 (the “March 20, 2020

 F&R”). 1 See ECF No. 64 (Plaintiff’s Response to the March 20, 2020 F&R). The

 court ADOPTS the March 20, 2020 F&R, as modified by this order.

                The March 20, 2020 F&R found and recommended that Ale be

 allowed to “intervene as a matter of right under Fed. R. Civ. P. 24(a)(1) as to [her]

 Fair Housing Act claim only.” ECF No. 61 at PageID #335. Judge Trader also

 recommended denying her application to the extent she seeks to add a claim to this




        1
           Judge Trader issued an F&R on Applicant-in-Intervention Rachael Ale’s (“Ale”)
 Motion to Intervene as of Right, ECF No. 21. It appears, however, that a motion to intervene is
 likely a non-dispositive motion for purposes of 28 U.S.C. § 636(b)(1) and Federal Rule of Civil
 Procedure 72(a), which means he could have issued an order on the Motion to Intervene—not an
 F&R. See, e.g., Robert Ito Farm, Inc. v. Cty. of Maui, 2015 WL 134070, at *2 (D. Haw. Jan. 9,
 2015) (“[W]hen operating under § 636(b) (that is, without the consent of the parties), a
 magistrate judge deciding an intervention motion would typically enter an order, not findings and
 recommendation.”); Quantlab Grp., L.P. v. Dempster, 2020 WL 224537, at *1 n.2 (S.D. Tex.
 Jan. 15, 2020) (“A motion to intervene is not a dispositive motion and is appropriate for an
 order.”) (citation omitted); United States v. Marsten Apartments, Inc., 175 F.R.D. 265, 267 n.1
 (E.D. Mich. 1997) (“A motion to intervene is a nondispositive motion which may be heard and
 determined by a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(A).”) (citing cases); but cf.
 N.Y. Chinese TV Programs, Inc. v. U.E. Enters., Inc., 996 F.2d 21, 25 (2d Cir. 1993) (“Without
 the consent of the ‘intervenors,’ the magistrate judge’s order has the effect only of a report and
 recommendation to the district judge, who upon the filing of objections must review de novo the
 recommendation.”) (citations omitted).
         The distinction between an order and an F&R matters because a magistrate judge’s order
 is reviewed under a “clearly erroneous or contrary to law” standard, while proper objections to
 an F&R are reviewed de novo. See, e.g., Robert Ito Farm, 2015 WL 134070, at *2. The court,
 however, need not resolve whether a motion to intervene is non-dispositive because the result
 here would be the same regardless of which standard of review should apply.


                                                 2
Case 1:19-cv-00528-JMS-RT Document 72 Filed 04/24/20 Page 3 of 7         PageID #: 443




 action under Hawaii Revised Statutes (“HRS”) ch. 515, and to add Savio Asset

 Management, LLC as an additional defendant. Id.

              No one has objected to those recommendations, and the court agrees

 that they are correct—Ale was a “tester” and, as an “aggrieved person” under 42

 U.S.C. § 3614(e), “may intervene in a civil action commenced by the Attorney

 General” in this Fair Housing Act (“FHA”) suit. Id.; see also, e.g., Marsten

 Apartments, 175 F.R.D. at 269 (“So long as [an aggrieved] party chooses to

 exercise its discretion to intervene in a manner which is procedurally correct under

 Rule 24(a), the Court has no discretion to deny such intervention.”). Ale, however,

 has no automatic right to add new claims and parties under section 3614(e), and the

 court agrees with Judge Trader that “adding the [HRS chapter] 515 Claim and a

 new party would simply delay the proceedings and unfairly prejudice the existing

 parties.” ECF No. 61 at PageID #345.

              The United States, however, objects to a further recommendation in

 the March 20, 2020 F&R that “the Plaintiff [the United States] and Applicant [Ale]

 file an amended complaint that conforms to this Court’s Findings and

 Recommendation if adopted by the district court.” Id. at PageID #346. The United

 States reasons that its “allegations and claims are unchanged, and were not affected




                                          3
Case 1:19-cv-00528-JMS-RT Document 72 Filed 04/24/20 Page 4 of 7                          PageID #: 444




 by Judge Trader’s ruling on the motion to intervene,” ECF No. 64 at PageID #352,

 and it objects to being required to amend its complaint. Id. 2

                 Initially, it is somewhat unclear what this specific language in the

 March 20, 2020 F&R requires. It appears that it requires a single, joint complaint

 that incorporates both Ale’s and the United States’ claims for violations of the

 FHA. If that is the intent, then the court rejects that recommendation. The court

 recognizes that Ninth Circuit law “does not require an intervenor . . . to file his

 own complaint in order for the court to have jurisdiction over his claim.” In re

 Molasky, 843 F.3d 1179, 1185 (9th Cir. 2016). “Rather, an intervenor need not file

 separate pleadings ‘if the intervenor is content to stand on the pleading an existing

 party has filed.’” Id. (quoting Westchester Fire Ins. Co. v. Mendez, 585 F.3d 1183,

 1188 (9th Cir. 2009)). In that situation, “it is difficult to see what is accomplished

 by adding to the papers in the case a new pleading that is identical in its allegations

 with on that is already in the file.” Mendez, 585 F.3d at 1188 (quoting 7 Charles

         2
           The United States did not oppose the Motion to Intervene, and did not object to the form
 of the F&R (which included the language regarding an amended complaint) proposed by
 Defendants under Local Rule 58.2. Defendants thus argue that the United States has waived its
 opportunity to object to the F&R, and so the court should adopt the F&R in its entirety. See ECF
 No. 69 at PageID #382. The court, however, need not address waiver because its ruling is
 independent of any objections—that is, the court would rule the same way even if the United
 States had not objected. See, e.g., Naehu v. Read, 2017 WL 1162180, at *3 (D. Haw. Mar. 28,
 2017) (“The district judge may accept the portions of the findings and recommendation to which
 the parties have not objected as long as it is satisfied that there is no clear error on the face of the
 record.”) (citations omitted).


                                                    4
Case 1:19-cv-00528-JMS-RT Document 72 Filed 04/24/20 Page 5 of 7                      PageID #: 445




 A. Wright et al., Federal Practice and Procedure § 1914 (3d ed. 2009)).3 If Ale

 seeks relief that is already sought in the United States’ Complaint, she could

 simply join in it as written. 4

                But the opposite is not true. The court is unaware of any authority

 that requires a single complaint, and that would require an existing plaintiff (such

 as the United States here) to modify its complaint after the court allows another

 party to intervene. And even if the court has discretion to order such an

 amendment, the court elects not to do so in this instance. Rather, the prevailing

 practice appears to be that if an intervenor is allowed to seek additional relief

 (beyond that sought in the existing complaint), then it may file its own complaint-

 in-intervention. 5 The court recognizes from the Complaint that there may be other



        3
          Indeed, Defendants’ opposition acknowledges this point. See ECF No. 69 at PageID
 #384 (“Because there are no additional claims or defendants and Applicant’s FHA claim is based
 upon the same allegations contained in the [United States’] Complaint . . . there is no reason that
 a separate complaint in intervention must be filed.”).
        4
          And here, the United States’ Complaint alleges that “[t]here are victims of the
 Defendants’ discriminatory housing practices who are ‘aggrieved persons’ within the meaning of
 42 U.S.C. § 3602(i), and may have suffered injuries and damages as a result,” ECF No. 1 at
 PageID #11 ¶ 22, and requests “[a]wards [of] monetary damages to each aggrieved person,
 pursuant to 42 U.S.C. § 3614(d)(1)(B),” id. at PageID #12. That is, Ale would be entitled to
 monetary damages under the existing Complaint.
        5
          The court is not persuaded by Defendants’ citation to Diduck v. Kaszyncki & Sons
 Contractors, Inc., 149 F.R.D. 55, 60 (S.D.N.Y. 1993). See ECF No. 69 at PageID #384. In
 Diduck, the district court required an amendment after intervention because the original plaintiff
                                                                                   (continued . . .)

                                                  5
Case 1:19-cv-00528-JMS-RT Document 72 Filed 04/24/20 Page 6 of 7                    PageID #: 446




 “aggrieved persons” besides Ale, see ECF No. 1 at PageID #6 & 11, and at some

 point it might be prudent for Plaintiff to file an amended pleading that, for

 example, clarifies the status and identities of the “aggrieved persons.” But it is

 premature to order such an amendment now.

               Here, it may be that Ale seeks additional relief allowed under the

 FHA beyond that sought by the United States. The March 20, 2020 F&R

 recommended that Ale’s motion to intervene be granted “with regard to her claims

 arising under the FHA as to the [existing Defendants] . . . and to add her related

 request for relief pertaining to the FHA claim[.]” ECF No. 61 at PageID #345

 (emphasis added). This language suggests that Ale seeks to pursue additional

 relief under the FHA—for example, her proposed complaint-in-intervention

 requests an award of attorneys’ fees and costs, ECF No. 21 at PageID #111. Thus,

 the court agrees with the March 20, 2020 F&R’s additional recommendation to the

 extent it requires Ale to file her own complaint-in-intervention “that conforms to

 th[e] Court’s Findings and Recommendation if adopted by the district court,” ECF

 No. 61 at PageID #346. If that is Ale’s intent, such a complaint-in-intervention is

 due by May 8, 2020. Alternatively, Ale must file a statement by that date


 (. . . continued)
 was deceased. Diduck, 149 F.R.D. at 56, 60. Diduck did not require the original plaintiff to
 amend his complaint to conform to relief sought by the intervenors.


                                                6
Case 1:19-cv-00528-JMS-RT Document 72 Filed 04/24/20 Page 7 of 7                 PageID #: 447




 indicating that she joins as an intervenor in the United States’ existing Complaint,

 and she elects not to file her own complaint-in-intervention.

               In sum, the court ADOPTS the March 20, 2020 F&R to the extent it

 allows Ale to intervene as to her FHA claim, and to file a complaint-in-

 intervention seeking relief under the FHA. The court, however, declines to adopt a

 recommendation that requires the United States to amend its existing complaint to

 conform to Ale’s intervention. The March 20, 2020 F&R is ADOPTED as so

 modified.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, April 24, 2020.



                                                    /s/ J. Michael Seabright
                                                   J. Michael Seabright
                                                   Chief United States District Judge




 United States v. Haw. Student Suites, et al., Civ. No. 19-00528 JMS-RT, Adopting as Modified
 Findings and Recommendation to Grant in Part and Deny in Part Applicant in Intervention
 Rachael Ale’s Motion to Intervene as of Right, ECF No. 61



                                               7
